Citation Nr: 1315270	
Decision Date: 05/08/13    Archive Date: 05/15/13	

DOCKET NO.  10-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 C.F.R. § 1151 for hepatitis C, claimed as due to blood transfusions and/or the use of nonsterile needles at the VA Medical Center in West Haven, Connecticut from November 1958 through March 1959.  


REPRESENTATION

Appellant represented by:	Joseph M. Porto, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that, in the development of this appeal, the RO has required the receipt of new and material evidence in order to reach the merits of the Veteran's claim.  The Board acknowledges its February 1960 decision on this issue.  However, 38 U.S.C.A. §§ 1151 (West 2002) has undergone significant revision since the time of the February 1960 Board decision.  Significantly, where there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously denied, and may be reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  As such, the Board will not require the receipt of new and material evidence prior to adjudicating the Veteran's claim on the merits.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. §§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

Finally, this case was previously before the Board in July 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

The Veteran did not incur additional disability, to include hepatitis C or its residuals, as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA hospital personnel, or due to an event not reasonably foreseeable, during the course of treatment at the VA Medical Center in West Haven, Connecticut from November 1958 through March 1959.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for hepatitis C, or its residuals, are not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.361 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2006, June 2007, and November 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him an appropriate VA examination.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in June 2009, as well as both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for hepatitis C or residuals thereof.  In pertinent part, it is contended that the Veteran contracted hepatitis C as the result of the negligent administration of blood products and/or the use of nonsterile needles at the VA Medical Center in West Haven, Connecticut, during the period from November 1958 through March 1959.  

In that regard, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (ii) VA furnished the hospital, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely foreseeable or unimaginable, but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).  

After considering all information and lay or medical evidence of record in a case with respect to benefits under the laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In the present case, private records of hospitalization covering the period from November 6 to November 20, 1958 reveal that the Veteran was hospitalized at that time following a sudden, severe crushing pain in his right chest.  Reportedly, this pain continuously progressed, and was soon associated with marked difficulty in breathing and generalized weakness.  On physical examination, the Veteran was heard to complain of severe pain in his left chest, with rapid shallow respirations.  There was a complete absence of breath sounds in the entire right chest, which, at the time of examination, was splinted.  Further examination showed no evidence of rales or diminished breath sounds on the left side.  Radiographic studies were consistent with a complete spontaneous right pneumothorax.  Radiographic studies 12 hours later revealed evidence of reexpansion of the right lung, with pleural effusion on the right and a probable broncho-pneumonia in both lung fields.  

On admission, the Veteran was seen in consultation, following which a closed thoracotomy was performed under local anesthesia, with insertion of a number 14 French catheter, followed by prompt expansion of the lung after approximately 10 minutes.  Subsequent course revealed a persistence of fever on the day of admission, dropping with antibiotic therapy to within normal limits.  The Veteran was treated with Erythromycin at a dosage of one gram per day, in addition to two million units of Penicillin every six hours.  At the time of discharge, the Veteran was entirely asymptomatic.  Prior to discharge, a needle was inserted in the eighth intercostal space in the right postero-axillary line in order to determine whether the thickening was fluid or pleural thickening, and no fluid was withdrawn with the exception of a small amount of blood which was felt to be traumatic.  The pertinent diagnoses noted at the time of discharge were spontaneous pneumothorax of the right chest; and secondary broncho-pneumonia.  

A VA record of hospitalization covering the period from November 21, 1958 to January 28, 1959 reveals that the Veteran was hospitalized at that time with a chief complaint of pain in his chest of two and one-half weeks duration.  Reportedly, two and one-half weeks prior to admission, while walking, the Veteran had experienced the "explosive onset" of sharp pain radiating to his right hypochondrium and persisting in the right hemithorax.  The Veteran was subsequently rushed to a private medical facility, where he was given an analgesic, and radiographic study showed an almost complete right pneumothorax.  An intercostal drainage tube was inserted into the right upper anterior chest, and water seal drainage was begun, though with no suction.  After two and one-half weeks, the Veteran was asymptomatic and was ambulated.  Reportedly, one week prior to the current admission, the Veteran was told he had fluid in his chest, and thoracentesis was attempted.  The Veteran was subsequently discharged.  However, on the same day, his pain recurred, and he was advised to enter the West Haven VA Medical Center.  

At the time of admission, the Veteran gave a past history of employment as a trumpet player.  According to the Veteran, he drank heavily from 1952 until two months prior to admission.  On physical examination, expansion lagged on the right chest, and there were decreased breath sounds in the right mid lung field.  Radiographic studies showed a partial pneumothorax of the right upper lung with a concomitant atelectasis, and accompanying pleural adhesions on the right.  Following admission, thoracentesis were attempted on two occasions, and bloody fluid was obtained.  Subsequently, the Veteran came to thoracotomy, and a partial pleurectomy was performed.  The Veteran had a somewhat stormy postoperative course, and was subsequently transfused with eight units of whole blood, with the result that his temperature gradually fell and his hematocrit rose in response to the transfusion.  The pertinent diagnosis noted at the time of discharge was recurrent pneumothorax on the right.  

A VA record of hospitalization covering the period from January 12 to January 29, 1959, including an interim summary of January 16, 1959, noted that this was the second West Haven VA hospital admission of the Veteran, who entered with the chief complaint of fever of a few hours duration.  At the time of admission, the Veteran gave a history of right pleurectomy for apparent pneumothorax on December 15, 1958.  Reportedly, the Veteran had been discharged five days earlier, and had been taking his own temperature twice daily at home.  However, at 6:00 a.m. in the morning, the Veteran's temperature was elevated for the first time.  It fell to 98.6 degrees by later in the morning, but rose in the afternoon to 100.2 degrees.  Accordingly, the Veteran was admitted for investigation of his elevation of temperature.  

On physical examination, the Veteran's chest was symmetrical, with a right thoracotomy scar.  The Veteran's lungs were clear to percussion and auscultation, although there was evidence of decreased fremitus and breath sounds on the right posteriorly.  On the morning following admission, the Veteran's temperature dropped to the normal range, and remained there for the next three days.  The cause of the Veteran's temperature was not obvious, though it was felt that it was unrelated to his pulmonary difficulties.  Significantly, radiographic studies of the Veteran's chest showed no change from his previous films, with the result that the Veteran was once again discharged to be followed on an outpatient basis.  

A VA record of hospitalization covering the period for January 22 to March 23, 1959, including a special medical summary of February 24, 1959, indicated that this was the third West Haven VA hospital admission for the Veteran, who entered with a chief complaint of jaundice.  At the time of admission, it was noted that, on November 6, 1958, the Veteran had been hospitalized at a private medical facility with the acute onset of right-sided chest pain and shortness of breath.  At that time, a diagnosis of pneumothorax was made, and the Veteran was placed in underwater drainage.  Residual pleurisy was subsequently noted, with the result that thoracentesis was attempted, but was unsuccessful.  On November 16, 1958, the Veteran experienced a recurrence of pneumothorax.  He was once again treated with underwater drainage, but on December 15, 1958, experienced a third pneumothorax.  A thoracotomy and parietal pleurectomy was subsequently performed.  However, the Veteran experienced persistent pleural effusion.  Thoracentesis was unsuccessful.  However, during the procedure, the Veteran received a total of eight units of whole blood.  On January 13, 1959, the Veteran was hospitalized at the West Haven VA Medical Center with fever and moderate lymphadenopathy.  One week prior to admission, the Veteran had experienced the onset of dark-colored urine and light colored stools, accompanied by nausea.  Two days prior to admission, the Veteran's wife apparently noticed the onset of jaundice.  In addition, three days prior to admission, the Veteran reportedly experienced the onset of fatigue.  

During the course of hospitalization, there was a gradual improvement in liver function tests.  The Veteran's urine subsequently became lighter, and his stools darker.  Because of this leveling off in liver function, a liver biopsy was performed.  While the first attempt was unsuccessful, subsequent attempts revealed a subsiding hepatitis.  The pertinent diagnoses noted at the time of discharge were homologous serum hepatitis; post-thoracotomy for pleurectomy; and residual pleuritis.  

In an addendum to the aforementioned special medical summary dated in early May 1959, it was noted that the Veteran had returned for repeat liver functioning examinations on March 10th and March 23rd.  The Veteran was described as clinically asymptomatic, was eating well, and had returned to work.  The pertinent diagnosis noted was resolving serum hepatitis.  

In a subsequent addendum dated in June 1959, a VA physician wrote that a review of the Veteran's chart showed that he had been admitted to the West Haven VA Medical Center on November 21, 1958 following a 10 day hospitalization at another hospital for spontaneous pneumothorax.  Further noted was that the Veteran had received multiple transfusions between December 15 and 19, 1958, as well as numerous injections and blood withdrawals.  According to the VA physician, the Veteran had been discharged on January 8, 1959 and readmitted on January 13, 1959, with fever and symptoms of viral hepatitis.  Reportedly, the total elapsed time from the Veteran's admission to the onset of hepatitis was 53 days.  According to the physician, this fell within the incubation period of homologous serum hepatitis, which ranged from 50 to 180 days.  Significantly, the incubation period from the first transfusion to the onset of hepatitis was 30 days, less than the incubation period for homologous serum hepatitis.  

In the opinion of the physician, it was impossible to state with certainty whether the Veteran's hepatitis was of the infectious (IH) type or the homologous (SH) type.  However, assuming it to be the latter type, it was equally difficult to be certain where the Veteran had become infected.  While the Veteran's hospitalization at the West Haven VA Medical Center fell within the incubation period, it was at least equally likely that his exposure took place prior to his admission to the West Haven VA Medical Center.  

During a period of private hospitalization in October and November 1993, the Veteran underwent a left total knee arthroplasty.  Following surgery, the Veteran was treated with low dose Coumadin for BVT prophylaxis.  Postoperatively, the Veteran's hematocrit was 34.  Surgical drain was discontinued on the second postoperative day, and CPM was begun.  At the time, the Veteran's hematocrit dropped to 24, with the result that he received one unit of blood, following which his hematocrit stabilized at 26 by the time of discharge.  

In March 2001, the Veteran underwent a right total knee replacement for degenerative joint disease of the right knee at a private medical facility.  

In correspondence of early July 2009, a private physician's assistant indicated that the Veteran was a patient in her office, and that he had tested reactive to hepatitis C antibody.  Additionally noted was that the Veteran's band pattern, as well as his c33c had tested reactive on confirmatory tests.  According to the private physician's assistant, the Veteran's hepatitis C, RNA, quantitative, and PCR had tested within normal limits.  

At the time of a subsequent VA examination in February 2013, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review encompassed a thorough examination of the Veteran's November 1958 private hospitalization, as well as subsequent hospitalizations in 1959, a statement from a VA physician, and various other records covering the period from October 1993 to June 2009.  

In answer to questions posed at the time of the July 2012 Board remand, the examiner indicated that there was no current evidence of any active hepatitis in the Veteran.  Significantly, his most recent laboratory studies showed no evidence of active or prior hepatitis A or B infections, and only prior exposure to hepatitis C shown in laboratory testing conducted in 2009.  While according to the examiner, the Veteran did develop and the claims folder supported a diagnosis of ACUTE hepatitis in January 1959, that hepatitis resolved.  Significantly, in the opinion of the examiner, the Veteran's acute hepatitis could have been due to his blood transfusions or the result of Erythromycin antibiotic treatment (noted in a February 1959 VA summary), in particular, in a setting of prior significant alcohol use which was ongoing in the same time frame, and stopped several months prior to treatment in November.  In the opinion of the examiner, the Veteran's 1959 acute hepatitis was less likely due to hepatitis C, inasmuch as hepatitis C was much less common during the time period.  

The examiner further indicated that the Veteran's 1959 acute hepatitis resolved without evidence or report of disability.  While the Veteran did develop acute hepatitis in 1959, that hepatitis fully resolved, as evidenced by a lack of symptoms or abnormal labs since that time.  Currently, there was no evidence of any active hepatitis C infection.  Rather, the Veteran's 2009 laboratory studies showed only evidence of prior exposure to hepatitis C (that is, positive antibodies), with negative antigen testing (virus particles).  According to the examiner, it was of some interest that the Veteran did have another blood transfusion in 1993, many years following his 1958/1959 transfusions.  Significantly, hepatitis C was much more common in this later time frame, and as likely as not could have been the source of the Veteran's exposure.  Finally, in answer to the Board's question, the examiner indicated that the Veteran's 1958/1959 treatment for his right pneumothorax was most likely appropriate and medically proper, considering the medical standards and knowledge at the time.  

References given as a rationale for the aforementioned opinions included various internet studies, as well as articles from the Centers for Disease Control, and the Cleveland Clinic.  

In evaluating the Veteran's claimed additional disability, specifically, hepatitis C or its residuals, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his hepatitis C (or its residuals) to negligent treatment in the administration of blood products (i.e. blood transfusions) and/or the use of nonsterile needles at a VA medical center.  However, and as noted above, in the opinion of a VA physician in June 1959, it was difficult to be certain where the Veteran had become infected.  While the Veteran's hospitalization at the West Haven VA Medical Center fell within the requisite incubation period, in the opinion of that physician, it was at least equally likely that the Veteran's exposure had taken place prior to his admission to the West Haven VA Medical Center.  Significantly, following a review of the Veteran's entire claims folder and other pertinent research data in February 2013, a VA examiner found no evidence of negligent care.  In point of fact, in the opinion of that examiner, treatment provided the Veteran for a right pneumothorax in 1958/1959 was most likely appropriate and medically proper considering the medical standards and knowledge at the time.  

The Board finds the aforementioned opinion highly probative, because it was based upon a thorough review of the Veteran's claims file, including all evidence regarding the origin of the Veteran's claimed hepatitis C.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion].  Significantly, the aforementioned VA physician's assistant provided a basis for her medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate his hepatitis C, or claimed residuals, to negligence on the part of VA medical personnel.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record (to include the aforementioned medical opinion) are neither credible nor probative.  In point of fact, the weight of the evidence would appear to indicate that the Veteran currently suffers no residuals of his previously-contracted hepatitis C.  Moreover, to the extent that the Veteran may experience such residuals, there is no persuasive evidence that negligence on the part of VA medical personnel caused or contributed to the Veteran's hepatitis.  Significantly, the Veteran, as a lay person, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of the aforementioned hepatitis C.  In that regard, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Following a review of the record, the Board finds that the most probative evidence of record is against the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for hepatitis C, or its residuals.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the Veteran's additional disability.  See 38 U.S.C.A. § 1151 (West 2002).  Likewise, merely showing that a Veteran received VA care and has additional disability does not establish causation.  

In the case at hand, the VA physician's assistant who provided the aforementioned medical opinion reviewed the Veteran's complete VA claims folder, and cited evidence specific to the Veteran's case in concluding that VA care did not result in the Veteran's additional disability, to the extent such additional disability actually existed.  In fact, there is no objective medical evidence that negligence on the part of VA personnel was, in fact, responsible for the Veteran's hepatitis C.  Under the circumstances, the weight of the evidence demonstrates that the Veteran's hepatitis C or its residuals, to the extent such residuals actually exist, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel.  Nor does the evidence indicate that the pathology in question would be considered not reasonably foreseeable.  Accordingly, the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) must be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

Compensation benefits pursuant to the provision of 38 U.S.C.A. § 1151 (West 2002) for hepatitis C, claimed as due to blood transfusions and/or the use of nonsterile needles at the VA Medical Center in West Haven, Connecticut from November 1958 through March 1959, are denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


